Citation Nr: 1754877	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for poliomyelitis, including any residuals.

2.  Entitlement to service connection for a right foot disability, to include arthritis and pes planus but excluding residuals of poliomyelitis. 

3. Entitlement to service connection for a right hip disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran had active service from September 20, 1972 to November 3, 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

By way of procedural background, this matter was previously before the Board in February 2016.  The Board remanded the claim to afford the Veteran VA examinations and for medical opinions on whether active service aggravated pre-existing poliomyelitis and right lower extremity residuals and injuries beyond the natural progression of the disease.  As a result of the VA examination, the Veteran has been currently diagnosed with arthritis of the right foot and pes planus of the right foot.  Unlike the residual right foot disabilities as a result of childhood poliomyelitis, neither the arthritis nor the pes planus was noted on entry.  

The Veteran does not contend that the poliomyelitis itself had onset in service or was related to service.  Indeed, the Veteran clarified this issue in his April 2014 substantive appeal.  See also October 2011 initial application for benefits remarks section.  Instead, the Veteran contends that his preexisting right foot disability which resulted from a childhood poliomyelitis infection was aggravated beyond the normal progression of the disease during active service.  As such, the Board has recharacterized the issues as noted above to afford the Veteran every possible consideration in analyzing his claim for service connection.  

The Veteran waived a hearing before the Board in his February 2014 substantive appeal, via a VA Form 9. 

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is necessary to obtain addendum medical opinions and to obtain records.  

The Veteran maintains that his preexisting right foot disability, a result from having childhood poliomyelitis at the age of one, increased in severity during his active military service.  Specifically, the Veteran contends that immediately preceding service, he did not experience pain in his right foot and leg and that the rigors of boot camp caused him to develop right foot and leg pain during service, indicating an increase in severity.  See March 2016 VA neurological examination and October 2011 application for benefits.  

At the outset, the Veteran is diagnosed with degenerative arthritis in the right foot and bilateral pes planus.  See March 2016 VA examinations.  Although the examiner provided an excellent historical account and general overview, including the natural progression and common effects of poliomyelitis, the examiner did not render a current diagnosis of poliomyelitis or post-poliomyelitis syndrome.  Further, the examiner did not discuss if either the right foot arthritis or pes planus are residuals of the childhood poliomyelitis or determine if these disabilities had their onset in service or are otherwise related to service.  The examiner also did not clearly identify what current disabilities are present that are residuals of the poliomyelitis.  

The Board observes that the following were "noted" on the Veteran's September 1972 enlistment examination report - a right foot surgical scar, hospitalization before service for polio in right foot at age 1 in 1956, and right foot surgeries for polio with "no sequelae."   However, as indicated in the Introduction section above, the Veteran's diagnosed right foot arthritis and pes planus are not noted on the September 1972 entrance examination.  Thus a medical opinion is required on whether the right foot arthritis or pes planus had onset in service or are otherwise related to service.  

Additionally, although no current disability of the right hip was diagnosed in the March 2016 VA examination, the claims file does not contain VA treatment records.  While the VA examiner copied and pasted some records into one of the March 2016 examination reports, the Board is required to review all pertinent VA treatment records to evaluate the claim de novo.  The Veteran also has identified private treatment records and provided multiple authorizations to obtain records, but there is no indication that the RO has attempted to obtain these records or documentation that further efforts to obtain these records would be futile.  

The TDIU claim also must be remanded because it is inextricably intertwined with the determination of the claims for service connection for the poliomyelitis, residuals of the poliomyelitis, right foot disabilities, and right hip disabilities.  A decision by the Board before determination has been made on the service connection claims would be premature.  See Henderson v. West, 12 Vet. App. 11 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA treatment records (regarding poliomyelitis, the feet and right hip), and associate them with the claims file. 

2.  Request that the Veteran complete an updated authorization and release form in order to request private treatment records from Dr. S. K. in Fort Smith, Arkansas.  If records cannot be obtained and further efforts are futile, document these facts in the claims file.  Invite the Veteran to identify any other private medical treatment pertinent to the claims on appeal.

3.  Then, obtain an addendum medical opinion from the March 2016 VA examiner, or another appropriate examiner if the previous examiner is unavailable, regarding the Veteran's claim for poliomyelitis and its residuals.  The determination of whether another physical examination is required is left to the examiner's discretion.  A complete rationale is required for all conclusions.  

The examiner is asked to discuss the following: 

(a)  Identify all current disabilities related to the claim for poliomyelitis (to include post poliomyelitis syndrome, if a current diagnosis is warranted) 

(b)  Identify all current residual disabilities of the childhood poliomyelitis.

(c)  Discuss the Veteran's contention that the rigorous physical requirements of boot camp, to include running, jumping and other physical activities caused an increase in severity of the residual disabilities of the childhood poliomyelitis.  

(d)  Provide a rationale for the March 2016 conclusion that the increase in severity of the poliomyelitis residual disabilities during service was a flare up and not a permanent increase in severity.  Consider the Veteran's credible reports that he did not have pain immediately preceding service, that he developed pain during service, and that he has experienced pain since discharge from service in the right foot and leg.  

Provide a complete rationale for all conclusions and opinions.  

4.  Obtain an etiology opinion for the currently diagnosed right foot arthritis and pes planus.  A complete rationale is required for all conclusions.  The determination of whether a physical examination is required is left to the examiner's discretion.  A complete rationale for each conclusion is required.

The examiner is asked to discuss the following: 

(a)  Determine whether the currently diagnosed right foot arthritis and bilateral pes planus are in any way related to  the childhood polio.  Provide a complete rationale for each conclusion.  

(b)  Determine whether right foot arthritis and bilateral pes planus clearly and unmistakably preexisted active service.  

(c)  If so, can it be determined that each disability was clearly and unmistakably NOT aggravated? 

(d)  If the right foot arthritis and/or pes planus did not preexist service, did it have its onset during active service or is it otherwise related to service?

Provide a complete rationale for all opinions and conclusions

5.   Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


